DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 06/01/2021 was filed after the mailing date of the application.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 5-6, 10-11, 15-16 are rejected under 35 U.S.C. 103 as being unpatentable over Ramon et al. (US. Patent App. Pub. No. 2009/0147004, “Ramon” hereinafter) in view of Chen (US. Patent App. Pub. No. 2017/0278485, “Chen”).
As per claim 1, as shown in Fig. 2, Ramon teaches a display device (200), comprising: 
a graphics processor (video processing system 300) including a first interface (Fig. 3a, output interfaces 360a-b), wherein the graphics processor is configured to: 
merge first image data and second image data to obtain merged image data (¶ [45], combining the separate images into a single image. See also Fig. 4, step 450, ¶ [65]), and transmit the merged image data via the first interface ¶ [67], “The video output interfaces 360a and b may be in communication with the output devices 240a and 240b and adapted to transmit the image data generated by the video processing system to the output devices 240a and 240b”); 
a first display panel (240a), configured to receive the first image data, and display a first image based on the first image data; and a second display panel (240b), configured to receive the third image data, and display a third image based on the third image data (see ¶ [67-68]).  
Ramon does not expressly teach a control circuit including a second interface and a third interface, wherein the control circuit is configured to: receive the merged image data, split the merged image data into first image data and third image data, transmit the first image data via the second interface, and transmit the third image data via the third interface, wherein the third image data is at least partially the same as the second image data. However, Ramon does teach the combined image can be transmitted to different display devices 240a and 240b wherein the combined image is separated into different viewports under the control of a microcontroller 305 
Chen teaches a similar method of receiving an image and splitting the image to provide to two different display devices (see Fig. 2-3, ¶ [46-49]), wherein the split image is provided to a second interface and third interface (i.e. hardware bus data outputs) of display screen A and display screen B respectively as shown in Fig. 3.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to make use of the method as taught by Chen addressed above and apply to the method as taught by Ramon, the advantage is to ensure that an image can be displayed smoothly by splicing multiple screens (¶ [75]).
As per claim 5, the combined Ramon-Chen also teaches wherein the first image data comprises M first pixel data, and the second image data comprises N second pixel data, where M is an integer greater than 1, and N is an integer greater than M (Chen, ¶ [54], “For example, if data corresponding to the image drawn in the video RAM of the virtual display screen is [M N], where M and N represent two data blocks, the data block M is copied to the video RAM that corresponds to the display screen A, and the data block N is copied to the video RAM that corresponds to the display screen B”. It is contemplated that the size of M and N can be different); and
wherein the graphics processor is configured to splice the M first pixel data and the N second pixel data based on a second mapping relationship so as to obtain the merged image data (Chen, ¶ [47], “Send, according to the instruction information, display data to a video RAM of a virtual display screen formed by splicing the at least two physical display screens, where a size of the video RAM of the virtual display screen corresponds to a size of the virtual display merged image data is interpreted as the virtual display screen), wherein the second mapping relationship comprises: 
a position mapping relationship of the M first pixel data from the first image data to the merged image data, and a position mapping relationship of the N second pixel data from the second image data to the merged image data (Chen, ¶ [54], i.e. mapping data into display screen A or display screen B); and 
wherein the control circuit is configured to split the merged image data into the M first pixel data and the N second pixel data based on the second mapping relationship (as addressed in claim 1), so that the first -5- image data includes the M first pixel data (also addressed in claim 1), and the third image data includes the N second pixel data, wherein the third image data is the same as the second image data (Chen, ¶ [54], recited above, i.e. N data blocks of the spliced screen is the same as N data blocks corresponding to the output to screen B).  Thus, claim 5 would have been obvious over the combined references for the reason above.
As per claim 6, the combined Ramon-Chen does also teaches the graphics processor is further configured to: compress the merged image data based on a predetermined compression algorithm so as to obtain compressed data, and transmit the compressed data to the control circuit via the first interface (Ramon, ¶ [52]), the control circuit is further configured to decompress the compressed data based on a decompression algorithm for the predetermined compression algorithm so as to obtain the merged image data (Ramon, Fig. 4, step 430, ¶ [59], and also ¶ [45]).  
As per claim 10, the combined Ramon-Chen also teaches wherein the first interface is an eDP interface or an HDMI interface (Ramon, ¶ [36]).  

Claim 15, which is similar in scope to claim 5 as addressed above, is thus rejected under the same rationale.
Claim 16, which is similar in scope to claim 6 as addressed above, is thus rejected under the same rationale.

Claims 7 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Ramon et al. (US. Patent App. Pub. No. 2009/0147004) in view of Chen (US. Patent App. Pub. No. 2017/0278485) further in view of Varga (US. Patent App. Pub. No. 2001/0055124).
As per claim 7, the combined Ramon-Chen does not expressly teach wherein the predetermined compression algorithm comprises at least one of a run length encoding algorithm and a fractal compression algorithm. However, the combined method does teach compressing image as addressed in claim 6.
Run length encoding is well known in the art for compression, one of such is described in Varga, which also teaches a method of compressing a merged image using run length encoding (see ¶ [18]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the method as taught by Varga addressed above into the combined method of Ramon and Chen, the advantage is that run length encoding requires less computing power and most efficient with repetitive data. 
Claim 17, which is similar in scope to claim 7 as addressed above, is thus rejected under the same rationale.


Claims 8-9 are rejected under 35 U.S.C. 103 as being unpatentable over Ramon et al. (US. Patent App. Pub. No. 2009/0147004) in view of Chen (US. Patent App. Pub. No. 2017/0278485) further in view of Liu et al. (US. Patent App. Pub. No. 2020/0029068, priority filing date, “Liu” hereinafter).
As per claim 8, the combined Ramon-Chen fails to explicitly teach wherein the second interface is an MIPI interface, and the third interface is an LVDS interface; and 
wherein the control circuit further comprises: 
a first control circuit, configured to convert the first image data into MIPI format data and transmit the MIPI format data to the first display panel via the second interface; and 
a second control circuit, configured to convert the third image data into LVDS format data and generate a timing control signal, and transmit the LVDS format data and the timing control signal to the second display panel via the third interface.  
However, Liu teaches a similar method of splitting image to two different display devices as shown in Fig. 1, ¶ [7-8], wherein the method further teaches the above feature, i.e.:
wherein the second interface is an MIPI interface, and the third interface is an LVDS interface; and 
wherein the control circuit further comprises: 
a first control circuit, configured to convert the first image data into MIPI format data and transmit the MIPI format data to the first display panel via the second interface; and 
a second control circuit, configured to convert the third image data into LVDS format data and generate a timing control signal, and transmit the LVDS format data and the timing control signal to the second display panel via the third interface (see ¶ [78]).  

As per claim 9, the combined Ramon-Chen-Liu does impliedly teach wherein the first control circuit is a bridge integrated circuit (see Liu, Fig. 9c, ¶ [82], interface bridge chip), and the second control circuit is a timing controller (impliedly taught by Chen as shown in Fig. 3, i.e. in order to generate Vsync signal A or Vsync signal B).  Thus, claim 9 would have been obvious over the combined references for the reason above.

Allowable Subject Matter
Claims 2-4, 12-14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  The prior art taken singly or in combination does not teach or suggest, a display device, among other things, comprising:
wherein the first image data comprises M first pixel data, and the second image data comprises N second pixel data, where M is an integer greater than 1, and N is an integer greater than M; and 
wherein the graphics processor is configured to replace M second pixel data located at a specified position in the N second pixel data with the M first pixel data based on a first mapping relationship, so that the merged image data includes N-M second pixel data and the M first pixel data, wherein the first mapping relationship comprises a position mapping relationship between the M first pixel data and the M second pixel data.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Hau H. Nguyen whose telephone number is: 571-272-7787.  The examiner can normally be reached on MON-FRI from 8:30-5:30.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kee Tung can be reached on (571) 272-7794.
The fax number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/HAU H NGUYEN/Primary Examiner, Art Unit 2611